Citation Nr: 1808300	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-02 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for organic residuals of alcoholism, to include a heart condition.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from November 1981 to May 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
In June 2015, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the record. 

This claim was most recently before the Board in September 2017, at which time the Veteran's claim for entitlement to service connection for posttraumatic stress disorder (PTSD) and alcoholism as secondary to PTSD was granted and the claim for entitlement to service connection for organic residuals of alcoholism was remanded for further development, to include a new VA examination.  As substantial compliance with the Board's September 2017 remand directives has been completed, the claim has now returned to the Board for further appellate action.  See, Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's coronary artery disease is at least as likely as not caused by his alcohol consumption.






CONCLUSION OF LAW

The criteria for service connection for organic residuals of alcoholism, to include coronary artery disease, have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.159, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claims in substantiating a claim for VA benefits. 38 U.S.C. §§ 5103, 5103(A) (2012); 38 C.F.R. § 3.159 (2017).  However, as the Board is granting the Veteran's claim for service connection for organic residuals of alcoholism, to include a heart condition, no further discussion of the statutory duty to notify the Veteran and to assist him in the development of this claim is necessary.

II.  Service Connection

The Veteran and his representative assert that he is entitled to service connection for organic residuals of alcoholism since he first developed alcoholism while serving on active duty, and specifically that his alcohol consumption resulted in the development of a heart condition.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b), Walker v. Shinseki 708 F.3d 1331. (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge from service when all of the evidence, including lay evidence, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, the following three elements must be satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Hickson v. West, 12 Vet. App. 246 (1999).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  

The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In evaluating the evidence in an appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold same and, in doing so, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to the evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

Competent medical evidence is the type of evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises and/or statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any kind of evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, VA shall give the benefit of the doubt to the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the Veteran's alcoholism is in full remission and that the Veteran has been service connected for alcoholism as secondary to PTSD.  However, the Board also notes that the Veteran has been diagnosed with and treated for coronary artery disease as noted in his post-service treatment records, which he claims is as a result of his alcohol consumption.  Accordingly, the first element for establishing service connection has been met. 

With respect to the second element, the Board notes that the Veteran's service treatment records reflect treatment at an alcohol treatment center, but do not reflect any treatment for a heart disability.  However, during the Veteran's June 2015 videoconference hearing, the Veteran and his spouse asserted that his current heart problems, which began in 2009 when the Veteran's alcoholism was not in remission, is caused by his alcohol consumption.  See, June 2015 hearing transcript. 

The Veteran was first provided with a psychiatric examination and an examination to determine the etiology of the Veteran's heart condition in February 2016.  The VA psychiatric examiner stated the Veteran's "alcohol use disorder is in full remission without any current evidence of organic residuals."  However, the examiner also stated that the opinion regarding organic residuals of alcoholism "should be deferred to the Veteran's general medical Compensation & Pension exam."  See, February 2016 VA examination. 

Pursuant to the Board's September 2017 remand directives, the Veteran was afforded with a VA examination to determine if he had any organic residuals of alcoholism as he had not yet been provided with a general medical VA examination.  Subsequently, in November 2017, the Veteran was afforded a general medical VA examination, to include a liver examination.  During this examination, the VA examiner noted that the Veteran did not have any organic residuals of alcoholism with respect to his liver, and noted that his gastroesophageal reflux disease (GERD) and hemorrhoids where not related to his alcoholism.  See, November 2017 VA examination. 

However, the Board notes that during the Veteran's February 2016 cardiology examination, the VA examiner noted that it was at least as likely as not that the Veteran's current coronary artery disease is secondary to his alcohol consumption.  Specifically, the examiner noted that "alcohol consumption increases the risk of heart disease, therefore it is at least as likely as not to have increased [the Veteran's] risk for heart disease."  This opinion was rendered following a thorough examination of the Veteran and was supported by a thorough rationale, to include citations to relevant medical literature.  Accordingly, the Board has afforded this opinion high probative value and notes the conclusion is not contradicted by any other medical evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the Board finds that service connection for organic residuals of alcoholism, to include coronary artery disease, is warranted.  38 U.S.C.A. §§ 1101, 5107; 38 C.F.R. §§ 3.159, 3.310


ORDER

Entitlement to service connection for organic residuals of alcoholism, to include coronary artery disease, is granted.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


